DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 8, 11, 22, 55, 57 and 60, and the species “IL-21”, “matrix metalloproteinase”, and “T cell” in the reply filed on 8 November 2019 is acknowledged. Claims 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 60 is also withdrawn as being directed to NK cells, which is a non-elected species. Election was made without traverse in the reply filed on 8 November 2019. Of the elected invention, claims 1, 4, 8, 11, 22, 55 and 57 are pending and are examined herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 July 2020 was filed before the mailing date of the instant Official action on the merits.  The submission is in compliance with the provisions of 37 CFR §§ 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and a signed and initialed copy is enclosed herewith. It is noted that certain references have been struck through, since they refer to application file histories, and since each entry in the file has its own entry date. As required by M.P.E.P. 609.01(B)(1)(e)(iii), pending U.S. applications must be cited by application number, filing date and inventor(s). These entries do not identify the inventors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 55 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (“Yee”; U.S. Pre-Grant Publication Number 2010/0330056) in view of Gilham et al. (“Gilham”; Trends in Molecular Medicine, 2012(18)377-384). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 21 February 2020. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 is representative of the invention, and recites an isolated tumor-infiltrating cell genetically engineered to provide increased expression of a pro-inflammatory protein other than a chimeric antigen receptor (CAR), wherein the tumor-infiltrating cell is derived from a cell isolated from a solid tumor biopsy, and is genetically engineered for expression of an exogenous nucleic acid encoding the pro-inflammatory protein. 
Claim 4 recites the isolated tumor-infiltrating cell of claim 2, further comprising a nucleic acid encoding a CAR.
Claim 8 recites the isolated tumor-infiltrating cell of claim 1, wherein the cell is a T cell or wherein the cell expresses at least one marker from CD3, CD4, and CD8. 

a. an IL-21 cytokine 
b. a chemokine chosen from RANTES, IP-10, CXCL9, and CXCL10;
c. a fusion protein comprising any of the foregoing cytokines and chemokines. 
Claim 55 recites the composition comprising a mixture of genetically engineered tumor-infiltrating cell populations, each population clonally derived from a single genetically engineered tumor-infiltrating cell of claim 1. 
Claim 57 recites the composition of claim 55, wherein at least 95% of the cells in the mixture are from one of the clonal populations of genetically engineered tumor-infiltrating cells. In view of the rejection of this claim as set forth above, this claim has been interpreted as embracing a purified mixture of the subject cells, a limitation which is considered to be reached through routine optimization in the lack of evidence to the contrary.
Yee teaches ex vivo generation of autologous antigen specific T cells including culturing tumor infiltrating lymphocytes (TILs) and/or CD8+ cells, followed by in vitro expansion of such cells with IL-21, and infusion into patients to eradicate tumors. Yee teaches that IL-21 may be administered during antigen stimulation and also during expansion to suppress the outgrowth of FoxP3+/Treg cells (see paragraphs [0034]-[0038]). Yee teaches introducing genes into T cells to be used in immunotherapy to improve the efficacy of therapy by promoting the viability and/or function of transferred T cells (see paragraphs [0043]-[045] for example), including overexpression of a stimulatory factor such as a cytokine (see paragraph [0046] for example). Yee does not specifically teach their disclosed TILs as having increased expression of IL-21, or a chimeric antigen receptor.

One of ordinary skill in the art would have considered it obvious to modify the elements of Yee, who teaches expanding tumor-infiltrating cell populations using IL-21 compositions, by causing such cells to express IL-21. One of ordinary skill in the art reading Yee’s description of causing cells to express gene elements such as cytokines in order to enhance cell function would have understood the advantage to be gained by expressing IL-21 in such cells, since Yee specifically teaches transfecting such cells with cytokines in order to increase cell viability function, and since IL-21 is a cytokine known to increase cell viability and function as evidenced by Yee. Furthermore, one of ordinary skill in the art would have understood from Gilham that the cells of Yee would be useful in methods of expressing chimeric antigen receptors in order to treat cancer as taught by both Gilman and Yee. One of ordinary skill in the art would also have been motivated to clonally derive a mixture of genetically engineered tumor-infiltrating cell populations from a single genetically engineered cell as recited in claim 55 since one of ordinary skill in the art would understand that multiple cell populations targeting multiple target would be more efficacious than one cell population targeting one target. Furthermore, since all such reagents and steps necessary to achieve the limitations of the claimed invention are taught by the cited prior art, and since one of ordinary skill in the art would have considered the use of such reagents and steps to have been routine, one of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed invention. Accordingly, in the lack of prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection by alleging that Yee discourages increasing expression of lymphokine and cytokines due to toxicity concerns and thus would not have suggested engineering cells to provide increased expression of a pro-inflammatory protein. Applicant asserts that Yee teaches “overexpression of a stimulatory factor (for example, a lymphokine or a cytokine) may be toxic to the treated individual.” It is asserted that these examples do not include any gene encoding a pro-inflammatory protein, and that thus, Yee doesn’t teach or suggest genetically engineering CTLs to provide increased expression of a pro-inflammatory protein as claimed.
This has been fully considered but is not persuasive. While it may be granted that Yee discusses overexpression of cytokines as possibly being toxic to the individual, Yee also discloses in the immediately preceeding paragraphs: “[i]n some embodiments it may be desired to introduce functional genes into the T cells to be used in immunotherapy in accordance with the present invention. For example, the introduced gene or genes may improve the efficacy of therapy by promoting the viability and/or function of transferred T cells…” See paragraph [0043] for example. Furthermore, IL-21 is known in the art to promote T cell activation and differentiation (see paragraph [0006] of Yee for example). Accordingly, Yee seems to caution against overexpression of cytokines, and not any expression as suggested by applicant.  Generally speaking, overexpression of most genes would be undesired, as one of ordinary skill in the art would immediately understand, yet the prior art is replete with examples of transgenic 
It is further argued that Yee teaches that “the concentration of IL-21 used may produce confounding results. At concentrations greater or equal to 100 ng/ml, there is no significant beneficial in vitro effect and, in fact, an inhibitory effect.” Yee, para. [0091]. Applicant thus argues that the results of modifying Yee’s CTLs to cause increased expression of lymphokine’s or cytokines would not have been predictable to 1 of ordinary skill in the art.
However, this argument is not persuasive, since Yee teaches co-administration of their subject T cells with IL-21 throughout, and at levels that achieve their desired result. Merely indicating that administering high concentrations of IL-21 could produce confounding results cannot be reasonably construed as a direction not to use IL-21, when the entirety of Yee teaches otherwise. To wit, applicant’s own arguments concede as much. See bridging paragraph of pages 8 and 9: “Yee is directed to preparation of an antigen-specific cytotoxic T lymphocytes (CTLs) with use of IL-21 during antigen stimulation and in vitro expansion. See e.g., Yee, [0033]-[0034].” Accordingly, Yee does not teach away from its combination with Gilham as argued. 
Applicant’s arguments that Gilham does not remedy the alleged deficiencies of Yee are similarly unpersuasive, since Yee is not considered deficient as asserted.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633